Burch, J.
(dissenting): With regret I realize that I -cannot concur in the majority opinion. Of course, the able author of the court’s opinion cannot be criticized for having made an earnest effort to justify a conclusion which, in my opinion, is incorrect. Although I have sincere respect therefor, I am unable to follow the legal logic in the opinion. As I read the record in this case, the First National Bank in Wichita, in its capacity as trustee, was not named as a party defendant even though an abstract of title would have disclosed that it had acted in such capacity in executing oil and gas leases on its trustee interests in the property. It appeared later in its capacity as trustee and asserted such fact when it filed an application to open the judgment. Consequently, no service, personal or by publication, was obtained upon the First National Bank in Wichita, as a named trustee. The only service which was had upon any trustee was the service by publication upon The National Bank of Commerce, trustee, and its unknown successors, trustees and assigns. Later it developed that the First National Bank in Wichita, as trustee, was the once unknown successor and assignee of the trustee responsibilities of The National Bank of Commerce, trustee, but it should be noted again that no service was had upon it in any capacity other than service by publication. As a result, the First National Bank in Wichita, as successor trustee, acquired the rights of any other defendant trustee upon which or whom service had been had only by publication. It follows that the First National Bank in Wichita, as trustee, had the right to open the judgment under G. S. 1935, 60-2530. To hold otherwise would require us to conclude that an individual or a corporate entity, when sued in some' capacity, other than a representative capacity, is nevertheless bound in a representative capacity. Such is not the law as I read it.
The rule in this state, and in many other states, is that where a party sues or is sued in his individual right, the judgment rendered for or against him is not operative or binding in a subsequent action brought by or against the same person-in a representative capacity. The question involved was given extended consideration in the case *275of Loan Co. v. Essex, 66. Kan. 100, 71 Pac. 268. Such opinion develops with conclusive clarity the reasons for the rule. In deference to brevity I shall not.quote extensively from it. Its applicability to the present case can be seen at once from its syllabus, which reads:
“A default judgment rendered upon publication service against the ‘Farmers Loan and Trust CompanyApurporting to bar the lien of a mortgage assigned of record to the ‘Farmers Loan and Trust Company, Trustee,’ is not binding on the ‘Farmers Loan and Trust Company, Trustee.’ ”
The rule was more recently recognized in Phillips v. Parker, 148 Kan. 474, 83 P. 2d 709, and I am unable to distinguish with legal consistency the present case from the cited cases even though the facts, as usual, are not exactly the same in all three cases. The legal principle applicable to the instant case has been held controlling in similar circumstances in many states. An apt statement of it will be found in Sonnenberg v. Steinbach, et al., 9 S. D. 518, 70 N. W. 655, from .which the following is quoted:
“Having been sued as individuals, their individual right to the property was alone involved, and defendants w.ere not required to voluntarily appear and answer in the capacity of trustees.” (p. 519.)
(See, also, 30 Am. Jur. 956, § 224, and 54 Am. Jur. 488, § 632.)
The majority opinion emphasizes that the First National Bank in Wichita filed an answer in which it alleged that it had succeeded to all of the assets, rights, property and activities formerly belonging to The National Bank of Commerce. The opinion reads:
“Obviously, one of the activities of such last 'named institution was the interest it had acquired as trustee under and by virtue of the mineral deed in controversy.” ' ■ • ■
I-am unable to find any legal significance in the point. The record discloses that the only rights which The National Bank of Commerce ever had in and to the involved property were such rights as were incident to its capacity as a trustee. Therefore, the First National Bank in Wichita succeeded only to the rights and activities of a trustee. And it should be emphasized again that it had never been personally served with summons as a trustee. As I read the majority opinion, it assumes that because the First National Bank in Wichita was personally served with summons as an institution, that necessarily it was required to determine whether it had any rights involved in the litigation as a trustee. Such an assumption cannot be correctly reconciled with the different capacity rule hereinbefore set forth. True it is that the defendant bank had actual *276notice of the action but it did not have such notice in its capacity as a trustee. I cannot distinguish between actual notice under the provisions of G. S. 1935, 60-2530, and actual notice under any other statute when the legal capacity of a defendant is the controlling factor. There is never any necessity for the application of the different capacity rule except in cases wherein the representative has had actual or constructive notice in some other capacity. Also, I am unable to agree with the conclusion in the opinion which reads:
“. . . it does not now lie in its mouth to say it had no actual notice of the action and thus procure an opening up of the judgment when the bank, which it concedes is the source of whatever title or interest it may have in that res, could not do so.”
As I comprehend the law, any successor in interest to The National Bank of Commerce, as trustee, against whom service had been had by publication only, could have opened the judgment upon proper showing. In conclusion, I should observe also that the result which may follow from the majority opinion may be fundamentally unjust. If the possible rights of the many beneficiaries of the trust, who were not made parties to the action, will be extinguished by reason of the court’s decision, such a result will follow from extending the language of, or giving a strict construction to, the involved statute. No wording in the statute necessitates nullification of the different capacity rule but the court’s opinion, in effect, so construes it. For years this court has been holding, “Our statute (R. S. 60-2530), . . . is remedial in its nature, and should be liberally construed in the furtherance of justice.” (See Withers v. Miller, 140 Kan. 123, 34 P. 2d 110, 104 A. L. R. 692, and cases therein cited on page 126.)
The order of the district court setting aside the original judgment should be affirmed.